Citation Nr: 1219164	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  03-35 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder.

 
REPRESENTATION

Appellant represented by:	Melba N. Rivera Camacho, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Veteran testified at a June 2004 Travel Board hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

In September 2006, the Board remanded this matter for additional evidentiary development.

In October 2009, the RO issued a rating decision granting service connection for diabetes mellitus, type II.  As the Veteran has not appealed either the rating or effective date assigned to this disability, the RO's decision represents a complete grant of the Veteran's appeal on this issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 77(a)(2) (West 2002).


FINDING OF FACT

The evidence of record establishes that the Veteran has posttraumatic stress disorder (PTSD), which has been attributed to his military service.  



CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011); 75 Fed. Reg. 39843 (July 13, 2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  If any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Service connection may be granted for disability due to a disease or injury which was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred.  38 C.F.R. § 3.304(f).  The United States Court of Appeals for Veterans Claims has held that

[w]here it is determined, through recognized military citations or other supportive evidence, that the Veteran was engaged in combat with the enemy and the claimed stressors are related to such combat, the Veteran's lay testimony regarding claimed stressors must be accepted as conclusive as to their actual occurrence and no further development for corroborative evidence will be required, provided that the Veteran's testimony is found to be "satisfactory," e.g., credible, and "consistent with the circumstances, conditions, or hardships of [combat] service."

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304.  Furthermore, if the claimant did not engage in combat 
with the enemy or if the claimed stressors are not related to combat, then the claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Effective July 12, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved psychological or psycho-physiological state of fear, helplessness, or horror.

Compare 38 C.F.R. § 3.304(f) (2009) with 75 Fed. Reg. 39843 (2010).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Historically, the Veteran served on active duty in the Navy from March 1967 to December 1970.  His report of separation, Form DD 214, listed his inservice specialty as system organ. maintenance technician, and indicated that he was awarded a Vietnam Service Medal.  His service personnel records revealed that he served onboard the USS Ticonderoga (CVA-14) and USS Ranger (CVA-61).

In February 2002, the Veteran filed a claim seeking service connection for PTSD.  He attributes this condition to multiple inservice stressors, including his (1) having witnessed an aircraft taking off experience problems and crash into the sea killing the pilot and crewman; (2) having witnessed a shipmate fall overboard while clearing debris off the flight deck (rescue attempts were not successful); (3) having witnessed a shipmate's death from his having been sucked into a jet engine on January 3, 1970; (4) having witnessed an aircraft crash landing, which resulted in the pilot's death on January 11, 1970; (5) having witnessed an aircraft crash just after takeoff, which resulted in the pilot's death, on February 5, 1970; and (6) having witnessed an aircraft crash overboard after a landing hook failed to stop the aircraft.

Command and History Reports for the USS Ticonderoga (CVA-14) and USS Ranger (CVA-61) confirm the Veteran's claimed stressors.  In addition, a July 2007 statement from a fellow shipmate of the Veteran while onboard the USS Ranger noted that the Veteran had frequently commented to him how dangerous his work was; how he had witnessed fellow shipmates and pilots killed in action; and how this had a severe negative impact on him.  The shipmate indicated that he would at times find the Veteran crying, nervous and with suicidal ideations.

Initially, the Board finds that the objective evidence does not show that the Veteran engaged in combat.  A review of his service personnel records, including his reports of separation, Form DD 214, revealed no decorations, medals, badges, or commendations confirming the Veteran's participation in combat were indicated.  

As the Veteran is not shown to have participated in combat, the Veteran's assertions of service stressors are not sufficient to establish their occurrence.  Rather, a service stressor must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  

In reviewing the Veteran's claim, the Board finds that the Veteran has submitted credible support evidence in support of his claim.  The Command and History reports, along with the April 2007 statement from a fellow seaman, adequately establish that the Veteran's claimed stressors occurred during service.

A review of the Veteran's claims file revealed multiple diagnoses of PTSD.  A July 2001 private treatment report noted that he had witnessed tragic and violent deaths during his military service.  The report noted that these experiences and memories have remained with him through intrusive thoughts.  The report concluded with a diagnosis of PTSD.  A September 2002 decision from the Social Security Administration determined that the Veteran was entitled to disability benefits, effective from December 2000, due to his major depressive disorder and PTSD.  A May 2004 private treatment report diagnosed the Veteran with PTSD.  It also noted the private physician's opinion that this condition was due to the Veteran's military service while in Vietnam.  A March 2006 private hospitalization report noted that he was hospitalized for 12 days for treatment for PTSD.   

In contrast, a May 2009 VA examination for PTSD found that the Veteran's claimed inservice stressors were adequate under DSM-IV requirements, but that he did not meet the remaining diagnostic criteria for a diagnosis of PTSD.  Specifically, the report noted that the Veteran did not fulfill the diagnostic criteria of avoidance or that the reported stressors significantly interfered in any of the Veteran's main areas of functioning.  The report concluded with a diagnosis of major depressive disorder.

Given the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran has PTSD that is related to his traumatic experiences in service.  Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that the evidence supports a grant of entitlement to service connection for PTSD.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD is granted.



____________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


